Title: To James Madison from William Pinkney, 27 November 1810
From: Pinkney, William
To: Madison, James


Dear Sir
London Novr. 27h. 1810.
I beg Leave to say that I wrote on the 24h. Instant a Letter to you, explanatory of my Motives for a Request, contained in my Letter of the same Date, that I may be permitted to return to America.

I mention this because, by an opportunity which now offers I send a Duplicate of my Letter to Mr. Smith, and have not Time to make a Duplicate of my Letter to you. I trust, however, that the original (sent by the Way of Liverpool) will reach you in Season, and that you will approve the Request and its Motives. Believe me to be, with affectionate Attachment and Respect—Dear sir, your faithful and Obedient Servant
Wm. Pinkney.
